

116 HRES 1210 IH: Recognizing the service of all District of Columbia veterans, condemning the denial of voting representation in Congress and full local self-government for veterans and their families who are District of Columbia residents, and calling for statehood for the District of Columbia through the enactment of H.R. 51, particularly in light of the service of District of Columbia veterans in every American war.
U.S. House of Representatives
2020-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1210IN THE HOUSE OF REPRESENTATIVESNovember 5, 2020Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Veterans' Affairs, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the service of all District of Columbia veterans, condemning the denial of voting representation in Congress and full local self-government for veterans and their families who are District of Columbia residents, and calling for statehood for the District of Columbia through the enactment of H.R. 51, particularly in light of the service of District of Columbia veterans in every American war.Whereas, on November 11, our Nation observes Veterans Day, a Federal holiday commemorating the men and women who served and sacrificed for their country;Whereas the service and sacrifice of all American veterans must be recognized;Whereas the service of approximately 30,000 residents of the District of Columbia in the Armed Forces is unparalleled because they served without voting representation in Congress and full local self-government;Whereas residents of the District of Columbia fought to create the United States, fighting for the Revolutionary War slogan of no taxation without representation, and have served in every war fought by the United States since;Whereas 635 District of Columbia residents were casualties of World War I, a casualty figure greater than that of 3 different States during that war;Whereas 3,575 District of Columbia residents were casualties of World War II, a casualty figure greater than that of 4 different States during that war;Whereas 547 District of Columbia residents were casualties of the Korean war, a casualty figure greater than that of 8 different States during that war;Whereas 243 District of Columbia residents were casualties of the Vietnam war, a casualty figure greater than that of 10 different States during that war;Whereas almost 200,000 District of Columbia residents have served in the military since World War I;Whereas residents of the District of Columbia, including active duty servicemembers, National Guard members, reservists, and veterans, continue to be denied voting representation in the House of Representatives and the Senate, as well as full local self-government;Whereas H.R. 51, the Washington, DC Admission Act, would grant full and equal voting rights in Congress as well as unimpeded democratic control over local affairs to the District of Columbia by making it the 51st State; andWhereas H.R. 51 was passed by the House of Representatives on June 26, 2020: Now, therefore, be itThat the House of Representatives recognizes the service of all District of Columbia veterans, condemns the denial of voting representation in Congress and full local self-government for veterans and their families who are District of Columbia residents, and calls for statehood for the District of Columbia through the enactment of H.R. 51, particularly in light of the service of District of Columbia veterans in every American war.